EXHIBIT 10.1

 

LOCK-UP AND SUPPORT AGREEMENT

 

This Lock-Up and Support Agreement (together with the attachments hereto, the
“Agreement”), dated as of July 1, 2015, is by and among Arch Coal, Inc., a
Delaware corporation (“Arch Coal”), and each undersigned holder in its capacity
as described in the attached signature page (each, a “Noteholder Party”, and
collectively, the “Noteholder Parties”) of certain of Arch Coal’s 7.25% Senior
Notes due 2020 (collectively, the “Existing Notes”) issued by Arch Coal under
that certain Indenture dated as of August 9, 2010 (as subsequently amended and
modified from time to time, the “Indenture”) by and among Arch Coal, certain
subsidiaries of Arch Coal as guarantors, and U.S. Bank National Association, as
trustee (the “Trustee”).  Arch Coal and the Noteholder Parties are referred to
herein collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Parties have agreed on certain terms and conditions of an exchange
offer for the Existing Notes (the “Recapitalization”) as set forth in the
Offering Memorandum and Consent Solicitation Statement in the form attached
hereto as Exhibit A (as it may be amended and supplemented from time to time in
accordance with this Agreement and in any manner that is not adverse in any
material respect to the Noteholder Parties, the “Offering Memorandum”; provided,
however, that (A) the “Description of the New Term Loans and New Revolving
Loans”, “Description of the Trust”, and “Description of the Trust Certificates”
sections of the Offering Memorandum and (B) the monetary amounts set forth under
“Consideration” and “Accrued and Unpaid Interest” in the “Summary of the Terms
of the Exchange Offer and Consent Solicitation” section of the Offering
Memorandum may only be amended and supplemented in accordance with this
Agreement and in a manner that is not adverse in any respect to the Noteholder
Parties, sections (A) through (B) being the “Specified Sections”);

 

WHEREAS, as part of the Recapitalization, each Noteholder Party’s Existing Notes
(such Existing Notes, the “Subject Notes”) will be exchanged for the
consideration set forth in the Offering Memorandum pursuant to an offer (the
“Exchange Offer”) made pursuant to a private transaction in reliance upon an
exemption from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”);

 

WHEREAS, in connection with the Exchange Offer, Arch Coal will solicit consents
(the “Consents”) from the holders of the Existing Notes to certain amendments
(the “Amendment”) to the Indenture in a manner consistent with the terms set
forth in the Offering Memorandum (the “Consent Solicitation”); and

 

WHEREAS, as part of the Recapitalization, the credit agreement dated as of
June 14, 2011 by and among Arch Coal, the various subsidiaries of Arch Coal
party thereto as guarantors, the various financial institutions party thereto as
lenders, PNC Bank, National Association, as revolving administrative agent and
Bank of America, N.A., as term loan administrative agent (as subsequently
amended and modified from time to time, the “Credit Agreement”) will be amended
in a manner consistent with the terms set forth in the Offering Memorandum (the
“Credit Agreement Amendment”).

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties
hereby agrees as follows:

 

Section 1.          Definitions.  Unless otherwise indicated, capitalized terms
not defined herein shall have the meanings ascribed to such terms in the
Offering Memorandum.

 

Section 2.          Representations and Warranties of Noteholder Parties.  Each
Noteholder Party hereby represents and warrants, severally and not jointly in
the case of each Noteholder Party, to Arch Coal that the following statements
are true and correct as of the date hereof:

 

(a)           Such Noteholder Party has all necessary power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. 
The execution and delivery of this Agreement by such Noteholder Party and the
performance of its obligations hereunder have been duly authorized by all
necessary action on the part of such Noteholder Party.  No other proceedings on
the part of such Noteholder Party and no other votes or written consents or
actions or proceedings by or on behalf of such Noteholder Party are necessary to
authorize this Agreement or the performance of such Noteholder Party’s
obligations hereunder.

 

(b)           This Agreement has been duly and validly executed and delivered by
such Noteholder Party.  This Agreement constitutes the valid and binding
obligation of such Noteholder Party, enforceable against such Noteholder Party
in accordance with its terms, except that (i) such enforcement may be subject to
applicable bankruptcy, insolvency or other similar laws affecting creditors’
rights generally and (ii) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

 

(c)           The execution, delivery or performance of this Agreement by such
Noteholder Party, and such Noteholder Party’s compliance with the provisions
hereof, will not (with or without notice or lapse of time, or both):
(i) conflict with or violate any provision of such Noteholder Party’s
organizational or governing documents; (ii) conflict with or violate any law or
order applicable to such Noteholder Party or the Subject Notes; (iii) require
any consent or approval under, violate, conflict with, result in any breach of,
or constitute a or default under, or result in termination or give to others any
right of termination, amendment, acceleration or cancellation of any contract,
agreement, arrangement or understanding that is binding on such Noteholder Party
or any of its properties or assets; or (iv) result in the creation of any lien
or encumbrance upon any of the Subject Notes.

 

(d)           Such Noteholder Party is (or is acting in its capacity as
discretionary investment manager with authority to bind) the beneficial owner
(within the meaning of Rule 13d-3 under the Exchange Act) of the aggregate
principal amount of the Subject Notes set forth on such Noteholder Party’s
signature page hereto.

 

(e)           Such Noteholder Party beneficially owns the Subject Notes held by
such Noteholder Party free and clear of any liens, charges, claims,
encumbrances, participations, security interests and similar restrictions and
any other restrictions that could adversely affect the

 

2

--------------------------------------------------------------------------------


 

ability of such Noteholder Party to perform its obligations hereunder, and upon
the consummation of the Exchange Offer, Arch Coal will acquire good and
unencumbered title to such Subject Notes.

 

Section 3.          Representations and Warranties of Arch Coal.  Arch Coal
hereby represents and warrants to the Noteholder Parties that the following
statements are true and correct as of the date hereof:

 

(a)           Arch Coal has all necessary power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  The execution
and delivery of this Agreement by Arch Coal and the performance of its
obligations hereunder have been duly authorized by all necessary action on the
part of Arch Coal.  No other proceedings on the part of Arch Coal and no other
votes or written consents or actions or proceedings by or on behalf of Arch Coal
are necessary to authorize this Agreement or the performance of its obligations
hereunder.

 

(b)           This Agreement has been duly and validly executed and delivered by
Arch Coal.  This Agreement constitutes the valid and binding obligation of Arch
Coal, enforceable against Arch Coal in accordance with its terms, except that
(i) such enforcement may be subject to applicable bankruptcy, insolvency or
other similar laws affecting creditors’ rights generally and (ii) the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.

 

(c)           The execution, delivery or performance of this Agreement by Arch
Coal, and Arch Coal’s compliance with the provisions hereof, will not (with or
without notice or lapse of time, or both): (i) conflict with or violate any
provision of the organizational or governing documents of Arch Coal or any of
its subsidiaries; (ii) conflict with or violate any law or order applicable to
Arch Coal or any of its subsidiaries; (iii) assuming that the Amendment and the
Credit Agreement Amendment are effectuated, require any consent or approval
under, violate, conflict with, result in any breach of, or constitute a or
default under, or result in termination or give to others any right of
termination, amendment, acceleration or cancellation of any contract, agreement,
arrangement or understanding that is binding on Arch Coal or any of its
subsidiaries or on any of their respective properties or assets (including,
without limitation, the Credit Agreement and any of the other indentures or
agreements under which Arch Coal or any of its subsidiaries has issued debt
securities or has outstanding indebtedness (the “Debt Documents”)).

 

(d)           Neither Arch Coal, nor any of its subsidiaries, is a party to any
contract or agreement with any other person (other than its financial advisors
and representatives) with respect to the Exchange Offer or the acquisition,
repurchase or exchange of the Existing Notes, other than with respect to this
Agreement and the transactions contemplated hereby.

 

(e)           Arch Coal has filed or furnished, as applicable, all forms,
filings, registrations, submissions, statements, certifications, reports and
documents required to be filed or furnished by it with the SEC under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or the
Securities Act (collectively, “SEC Filings”), since December 31, 2012 (the SEC
Filings since December 31, 2012 and through the date hereof, including any

 

3

--------------------------------------------------------------------------------


 

amendments thereto, the “Company Reports”).  As of their respective dates (or,
if amended prior to the date hereof, as of the date of such amendment), each of
the Company Reports, as amended, complied in all material respects with the
applicable requirements of the Exchange Act and the Securities Act, and any
rules and regulations promulgated thereunder applicable to the Company Reports. 
As of their respective dates (or, if amended prior to the date hereof, as of the
date of such amendment), the Company Reports did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances in which they were made, not misleading.  Neither Arch Coal nor
any of its subsidiaries is in material breach of, or default under, any Debt
Document, and there exists no event of default or circumstance that would, with
the passage of time or the giving of notice or both, result in a default or
event of default, under any Debt Document.

 

(f)            The consolidated financial statements of Arch Coal contained in
the Company Reports were prepared (i) in accordance with generally accepted
accounting principles in the United States of America (“GAAP”) applied on a
consistent basis throughout the periods indicated (except as may be indicated in
the notes thereto or, in the case of interim consolidated financial statements,
where information and footnotes contained in such financial statements are not
required under the rules of the SEC to be in compliance with GAAP) and (ii) in
compliance, as of their respective dates of filing with the SEC, in all material
respects with applicable accounting requirements and with the published
rules and regulations of the SEC with respect thereto, and in each case such
consolidated financial statements fairly presented, in all material respects,
the consolidated financial position, results of operations, changes in
stockholder’s equity and cash flows of Arch Coal and its consolidated
subsidiaries as of the respective dates thereof and for the respective periods
covered thereby (subject, in the case of unaudited statements, to normal
year-end adjustments).

 

Section 4.          Covenants.

 

(a)           Arch Coal agrees that (i) it will commence the Exchange Offer and
Consent Solicitation within four Business Days of the date of this Agreement, in
accordance with the terms set forth in the Offering Memorandum provided that
holders of not less than 50.1% in aggregate principal amount of the Existing
Notes have executed this Agreement and (ii) it will provide outside counsel to
the Noteholder Parties with an opportunity to review and comment on drafts of
all proposed definitive documentation relating to the Exchange Offer and Consent
Solicitation, including all documentation necessary or desirable to effectuate
the transactions contemplated by the Offering Memorandum (other than
documentation related to the 1.5 Lien Notes).

 

(b)           Arch Coal’s obligations to complete the Exchange Offer and Consent
Solicitation are subject to the satisfaction of the following conditions: (i) no
order, statute, rule, regulation, executive order, stay, decree, judgment or
injunction shall have been enacted, entered, issued, promulgated or enforced by
any court or governmental authority that prohibits the consummation of the
Exchange Offer or the Consent Solicitation on, or consistent with, the terms and
conditions of this Agreement shall have occurred and remain in effect;
(ii) holders of the Existing Notes must have tendered and delivered, as
applicable, Existing Notes and Consents in the Exchange Offer and Consent
Solicitation, respectively, representing not less than 50.1% of

 

4

--------------------------------------------------------------------------------


 

the aggregate outstanding principal amount of the Existing Notes; (iii) the
Amendment having been executed and being effective concurrently therewith; and
(iv) the Credit Agreement Amendment having been executed and being effective
concurrently therewith.

 

(c)           Arch Coal agrees that it will not (i) add any conditions to the
Exchange Offer other than as set forth in the Offering Memorandum attached
hereto, (ii) waive the condition set forth in Section 4(b)(ii) or (iii) amend
any of the terms or conditions of the Exchange Offer, the forms of Amendment or
Credit Agreement Amendment or the other documentation relating to the Exchange
Offer and Consent Solicitation (other than documentation related to the 1.5 Lien
Notes) in a manner that is inconsistent with the Offering Memorandum and is
adverse in any material respect to the Noteholder Parties; provided, however,
that the Specified Sections may not be amended in a manner that is inconsistent
with the Offering Memorandum and is adverse in any respect to the Noteholder
Parties, in each case of (i), (ii) and (iii), without the prior written consent
of holders of not less than 50.1% in aggregate principal amount of the Existing
Notes.

 

(d)           Arch Coal agrees that it shall withdraw the Exchange Offer and
Consent Solicitation in the event that on any day while the Exchange Offer and
Consent Solicitation is outstanding, any of the conditions to consummation would
no longer be able to be satisfied (and not susceptible to cure or redress using
commercially reasonable efforts) or waived in accordance with this Agreement and
the Offering Memorandum, in each case, except where such event is a result of
the failure of a Noteholder Party to fulfil its obligations under this Agreement
and the Offering Memorandum.

 

(e)           Arch Coal agrees that to the extent the transactions contemplated
by this Agreement and the Offering Memorandum, including the consummation of the
Exchange Offer and Consent Solicitation, entry into the Credit Agreement
Amendment and the issuance of the Trust Certificates and 1.5 Lien Notes create
any original issue discount (“OID”) under applicable tax codes, Arch Coal will
not assert or support any assertion that any such OID up to the aggregate
principal amount of the New Loans and any applicable Prepayment Premium shall be
treated as disallowed unmatured interest under section 502(b)(2) of title 11 of
the United States Code (the “Bankruptcy Code”) in connection with any bankruptcy
or insolvency proceeding by or with respect to Arch Coal and/or its
subsidiaries.

 

(f)            Assuming the accuracy of the representations and warranties set
forth in the Offering Memorandum by the tendering holders of the Existing Notes,
Arch Coal covenants that the Trust Certificates and the 1.5 Lien Notes will
(i) qualify for and be issued pursuant to and in compliance with an applicable
exemption from registration under the Securities Act and (ii) be issued and
granted in compliance with all applicable state securities laws and other
applicable laws.

 

(g)           For a period beginning on the Final Settlement Date and ending on
the one year anniversary thereof, Arch Coal agrees that if it, or its
subsidiaries, affiliates, representatives or the Trust, acquires, repurchases,
retires or redeems other Existing Notes for consideration with a higher fair
market value than the Total Consideration (such incrementally higher
consideration being the “MFN Consideration”), Arch Coal shall promptly issue the
MFN Consideration to each Noteholder Party.

 

5

--------------------------------------------------------------------------------


 

Section 5.          Agreement to Exchange Subject Notes and Deliver Consents. 
As long as this Agreement has not been terminated and subject to Arch Coal’s
performance of its obligations under this Agreement, each Noteholder Party
agrees that it will tender to Arch Coal all of its Subject Notes in an amount
sufficient to result in the issuance of at least $100,000 principal amount of
Trust Certificates and deliver its Consents pursuant to the terms and conditions
of the Exchange Offer and the Consent Solicitation, respectively, and each such
Noteholder Party shall not withdraw any Subject Notes so tendered or Consents so
delivered.  For the avoidance of doubt, nothing in this Agreement requires any
of the Noteholder Parties to indemnify the Trustee or any other Person in any
manner whatsoever.

 

Section 6.          Restrictions on Subject Notes.  During the term of this
Agreement, each Noteholder Party agrees that it will not, without the prior
written consent of Arch Coal, other than pursuant to the terms hereof, directly
or indirectly, by operation of law or otherwise, sell, transfer, pledge,
deposit, hypothecate, assign or otherwise dispose of (including by gift) or
encumber, or enter into any contract, agreement, arrangement or understanding
with respect to the sale, transfer, conversion, pledge, deposit, hypothecation,
assignment or other disposition or encumbrance of, any Subject Notes held by
such party to any person or entity (each, a “Transfer”); provided, however, that
such Noteholder Party may Transfer Subject Notes (a) if the transferee is a
party to this Agreement or (b) if the transferee is not a party to this
Agreement prior to or upon the effectiveness of the Transfer, such transferee
delivers to Arch Coal, at or prior to the time of the proposed Transfer, an
executed copy of a transfer agreement in the form attached as Exhibit B pursuant
to which the transferee shall assume all obligations of the transferor hereunder
in respect of the Subject Notes being transferred and any other Existing Notes
owned by the transferee.  Any Transfer that does not comply with the foregoing
shall be deemed void ab initio.  This Agreement shall in no way be construed to
preclude any holder of Subject Notes from acquiring additional Existing Notes or
any other interests in Arch Coal; provided, that any such additional Existing
Notes shall, upon acquisition, automatically become Subject Notes subject to all
the terms of this Agreement.  Any purported Transfer of the Subject Notes in
violation of this Section 5 will be null and void ab initio.  Each Party to this
Agreement agrees not to (i) take any action or omit to take any action that
would prohibit, prevent or preclude such Party from performing its obligations
under this Agreement or that would make any representation or warranty contained
herein untrue in any respect; or (ii) take any action that would materially
delay or adversely affect such Party’s ability to perform its obligations
hereunder.

 

Section 7.          Noteholder Capacity.  Each Noteholder Party is entering into
this Agreement either in its capacity as a beneficial owner of the Subject Notes
or in its capacity as discretionary investment manager with authority to bind a
beneficial owner of the Subject Notes.  Such Noteholder Party acknowledges that
it is a sophisticated party with respect to its Subject Notes and has adequate
information concerning the business and financial condition of Arch Coal, to
make an informed decision regarding the transactions contemplated by this
Agreement and has, independently and without reliance upon Arch Coal and based
on such information as such Noteholder Party has deemed appropriate, made its
own analysis and decision to enter into this Agreement.  Such Noteholder Party
acknowledges that Arch Coal has not made and is not making any representation or
warranty, whether express or implied, of any kind or character except as
expressly set forth in this Agreement.

 

6

--------------------------------------------------------------------------------


 

Section 8.          Good Faith Negotiation of Documents; Mutual Assurances.

 

(a)           Each of the Parties hereby covenants and agrees to negotiate in
good faith, and, with respect to Arch Coal, execute, the definitive documents
relating to this Agreement and the Exchange Offer, including all documentation
necessary or desirable to effectuate the transactions contemplated by the
Offering Memorandum (other than documentation related to the 1.5 Lien Notes), on
terms consistent with this Agreement and Offering Memorandum except for any
changes not adverse in any material respect to the Noteholder Parties; provided,
however, that, any changes with respect to the Specified Sections may not be
adverse in any respect to the Noteholder Parties.

 

(b)           Each of the Parties hereby further covenants and agrees to use
their reasonable best efforts, as expeditiously as possible and during the term
of this Agreement, to perform their respective obligations under this Agreement
and take such actions as may be reasonably necessary under this Agreement to
consummate the Exchange Offer and the Consent Solicitation.

 

(c)           Each of the Parties agrees that, for the purpose of this
Agreement, any amendment to the Offering Memorandum only describing any
intentions or actions with respect to notes issued by Arch Coal or any of its
subsidiaries other than the Existing Notes, and not modifying the provisions of
the Offering Memorandum that address the New Term Loans, the New Revolving
Loans, the Existing Notes, the Trust, the Security Documents, the Intercreditor
Agreements (as it relates to the New Term Loans or the New Revolving Loans) or
the Trust Certificates is not adverse to the Noteholder Parties.

 

Section 9.          Termination.

 

(a)           This Agreement will

 

(i)            automatically terminate upon the earlier of (A) the mutual
written consent of the Parties; (B) the valid termination of the Exchange Offer
and Consent Solicitation; (C) the consummation of the Exchange Offer and Consent
Solicitation; (D) sixty (60) calendar days following the date hereof, unless
extended by mutual written agreement of the Parties or (E) the filing by Arch
Coal or any of its subsidiaries of a bankruptcy petition under the Bankruptcy
Code, the filing of an involuntary bankruptcy petition under the Bankruptcy Code
with respect to Arch Coal or any of its subsidiaries or the appointment of a
receiver, trustee, custodian, conservator or similar official for Arch Coal or
any of its material subsidiaries or their material properties;

 

(ii)           terminate as to any Noteholder Party at the sole discretion of
such Noteholder Party, upon notice delivered to Arch Coal, (A) if the Exchange
Offer and Consent Solicitation has not commenced within four Business Days of
the date of this Agreement; (B) upon the material breach of any covenant of Arch
Coal contained herein or if any representation or warranty of Arch Coal shall
have been or becomes materially untrue (each, a “Terminating Company Breach”)
and, if such Terminating Company Breach is capable of being cured, such
Terminating Company Breach has not been cured within three (3) Business Days
following notice of such breach to Arch Coal; (C) if any

 

7

--------------------------------------------------------------------------------


 

terms or conditions of the Trust Certificates, the Exchange Offer, the Consent
Solicitation, the Amendment or the Credit Agreement Amendment are not consistent
in all respects with the Offering Memorandum except for any changes not adverse
in any material respect to the Noteholder Parties, or specifically with respect
to the Specified Sections, not adverse in any respect to the Noteholder Parties;
(D) upon the occurrence of a material default or event of default under the
Existing Notes, the Credit Agreement or any other debt securities of Arch Coal
or its subsidiaries; and

 

(iii)          terminate, at the sole discretion of Arch Coal, upon a material
breach of any covenant by one or more Noteholder Parties contained herein or if
any representation or warranty of one or more Noteholder Parties shall have been
or becomes materially untrue, in each case such that the non-breaching
Noteholder Parties do not hold at least 50.1% in aggregate principal amount of
the Existing Notes (each, a “Terminating Noteholder Party Breach”), and, if such
Terminating Noteholder Party Breach is capable of being cured, such Terminating
Noteholder Party Breach has not been cured within three (3) Business Days
following notice of such breach to each Noteholder Party.

 

(b)           This Agreement will further automatically terminate as to any
Noteholder Party upon the Transfer of all of such Noteholder Party’s Subject
Notes pursuant to and in accordance with Section 6 hereof.  No termination of
this Agreement shall relieve or otherwise limit any Party of liability for any
breach of this Agreement occurring prior to such termination.  This Section 9
and Section 13 shall survive termination of this Agreement, and Section 4(e),
Section 4(f),  Section 4(g) and Section 8(a) shall survive termination of this
Agreement if the Exchange Offer is consummated.  Notwithstanding anything to the
contrary set forth herein or in those certain Confidentiality and Non-Disclosure
Agreements entered into between Arch Coal, on the one hand, and each of the
Noteholder Parties, on the other hand (the “Non-Disclosure Agreements”), Arch
Coal agrees that, upon its public announcement of termination of this Agreement
(including with respect to only one Party other than a termination pursuant to
this Section 9(b)), it shall file a Cleansing Document (as such term is defined
in the Non-Disclosure Agreements) in accordance with Section 12 of each
Non-Disclosure Agreement, and Section 12 of each Non-Disclosure Agreement shall
apply with respect to such Cleansing Document.

 

Section 10.        Agreements Coupled with an Interest.  The agreements
contained herein relating to tendering and delivery of consents are coupled with
an interest and, except as expressly contemplated herein, may not be revoked
during the term of this Agreement.

 

Section 11.        Waivers and Amendments.  This Agreement may be amended,
modified, altered or supplemented only by a written instrument executed by all
of the Parties.  Any failure of a Party to comply with any obligation, covenant,
agreement or condition in this Agreement may be waived by the Party entitled to
the benefits thereof only by a written instrument signed by the Party granting
such waiver.  No delay on the part of any Party in exercising any right, power
or privilege under this Agreement will operate as a waiver thereof; nor will any
waiver on the part of any party to this Agreement of any right, power or
privilege under this Agreement operate as a waiver of any other right, power or
privilege under this Agreement, nor will any single or partial exercise of any
right, power or privilege under this Agreement preclude any other or further
exercise thereof or the exercise of any other right, power or privilege under
this Agreement.

 

8

--------------------------------------------------------------------------------


 

Section 12.        Certain Disclosures.

 

(a)           The Noteholder Parties hereby permit and authorize Arch Coal to
publish and disclose the Noteholder Parties’ aggregate ownership of the Existing
Notes collectively and the nature of the Noteholder Parties’ and Arch Coal’s
commitments, arrangements and understandings pursuant to this Agreement in any
press release or any other disclosure document in connection with the Exchange
Offer, provided, however, that, except as required by law or any rule or
regulation of any securities exchange or any governmental agency, Arch Coal
shall not, without the applicable Noteholder Party’s prior consent, (i) use the
name of any Noteholder Party or its controlled affiliates, officers, directors,
managers, stockholders, members, employees, partners, representatives and agents
in any press release or filing with the SEC, or (ii) disclose the specific
holdings of the Existing Notes of any Noteholder Party to any person if such
Noteholder Party is named in such disclosure (it being understood that in no
event will Arch Coal make any filings with the SEC that include such names or
holdings).

 

(b)           Notwithstanding anything to the contrary set forth herein or in
the Non-Disclosure Agreements, Arch Coal hereby permits and authorizes each
Noteholder Party to disclose the existence of this Agreement, together with any
Confidential Information (as defined in the Non-Disclosure Agreements) related
to this Agreement and the transactions contemplated hereby and thereby, to any
bona fide potential purchaser of Existing Notes held by such Noteholder Party
after such bona fide potential purchaser executes a confidentiality and
non-disclosure agreement for the benefit of Arch Coal containing, in all
material respects, terms at least as protective as and in the terms set forth in
the Non-Disclosure Agreements.

 

Section 13.        Miscellaneous.

 

(a)           Notices.  Any notices or other communications required or
permitted under, or otherwise given in connection with, this Agreement will be
in writing and will be deemed to have been duly given (i) when delivered or sent
if delivered in Person by courier service or messenger or sent by email or
(ii) on the next Business Day if transmitted by international overnight courier,
in each case as follows:

 

If to Arch Coal, addressed to it at:

 

Arch Coal, Inc.

One CityPlace Drive, Suite 300

St. Louis, Missouri 63141

Attention:                           John Drexler (jdrexler@archcoal.com)

Jon S. Ploetz (jploetz@archcoal.com)

 

with a copy to (for information purposes only):

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York  10017

Attention:                           Marshall S. Huebner
(marshall.huebner@davispolk.com)

Michael Kaplan (michael.kaplan@davispolk.com)

 

9

--------------------------------------------------------------------------------


 

If to a Noteholder Party, addressed to it at the address set forth on such
Noteholder Party’s signature page attached hereto.

 

with a copy to (for informational purposes only):

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York  10036

Attention:                           Ira Dizengoff (idizengoff@akingump.com)

Daniel Fisher (dfisher@akingump.com)

 

(b)           Governing Law.  This Agreement will be governed by, and construed
in accordance with, the laws of the State of New York, without regard to laws
that may be applicable under conflicts of laws principles (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.

 

(c)           Venue.  By execution and delivery of this Agreement, each of the
Parties irrevocably and unconditionally agrees that any legal action, suit, or
proceeding with respect to any matter under or arising out of or in connection
with this Agreement, or for recognition or enforcement of any judgment rendered
in any such action, suit, or proceeding, shall be brought in a court of
competent jurisdiction located in the City of New York.  Each Party irrevocably
waives any objection it may have to the venue of any action, suit, or proceeding
brought in such court or to the convenience of the forum.

 

(d)           Personal Jurisdiction.  By execution and delivery of this
Agreement, each of the Parties irrevocably and unconditionally submits to the
personal jurisdiction of a court of competent jurisdiction located in the City
of New York for purposes of any action, suit or proceeding arising out of or
relating to this Agreement.

 

(e)           Waiver of Jury Trial.  Each Party acknowledges and agrees that any
controversy that may arise under this Agreement is likely to involve complicated
and difficult issues, and therefore it hereby irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any litigation
directly or indirectly arising out of or relating to this Agreement or the
transactions contemplated hereby.  Each Party certifies and acknowledges that
(i) no representative, agent or attorney of any other Party has represented,
expressly or otherwise, that such other Party would not, in the event of
litigation, seek to enforce either of such waivers, (ii) it understands and has
considered the implications of such waivers, (iii) it makes such waivers
voluntarily, and (iv) it has been induced to enter into this Agreement by, among
other things, the mutual waivers and certifications in this Section 13(e).

 

(f)            Specific Performance.  The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
It is accordingly agreed that the Parties will be entitled to seek an injunction
or injunctions to prevent breaches of this Agreement and to

 

10

--------------------------------------------------------------------------------


 

enforce specifically the terms and provisions hereof in any court of appropriate
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.

 

(g)           Severability.  If any term or other provision of this Agreement is
determined to be invalid, illegal or incapable of being enforced by any rule of
law or public policy, all other conditions and provisions of this Agreement will
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

 

(h)           Assignment.  Subject to Section 6 hereunder, this Agreement will
not be assigned by any Party by operation of law or otherwise without the prior
written consent of the other Parties.  Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by
the Parties and their respective permitted successors and assigns; provided that
notwithstanding anything else set forth in this Agreement, Sections 4(e) and
4(f) shall be automatically assigned to transferees (and subsequent transferees)
of Trust Certificates, in addition to being for the benefit of the Noteholder
Parties.

 

(i)            No Third-Party Beneficiaries.  Unless expressly stated herein,
this Agreement shall be solely for the benefit of the Parties and no other
person or entity shall be a third-party beneficiary of this Agreement.

 

(j)            Prior Agreements.  Except with respect to the Non-Disclosure
Agreements, which are in effect on the date hereof, this Agreement supersedes
all prior negotiations and agreements among the Parties with respect to the
matters set forth herein.

 

(k)           Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different Parties in separate counterparts, each of
which when executed will be deemed to be an original but all of which taken
together will constitute one and the same agreement.

 

(l)            Remedies Cumulative.  Except as otherwise provided in this
Agreement, any and all remedies in this Agreement expressly conferred upon a
Party will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity upon such Party, and the exercise by a
party of any one remedy will not preclude the exercise of any other remedy.

 

(m)          No Admissions and Reservation of Rights.  Nothing herein shall be
deemed an admission of any kind.  The Parties acknowledge and agree that this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding, other than a proceeding to enforce the terms of this
Agreement.  Except as expressly provided in this Agreement, nothing herein is
intended to, or does, in any manner waive, limit, impair, or restrict any
rights, remedies and interests of the Parties.  Without limiting the foregoing
sentence in any

 

11

--------------------------------------------------------------------------------


 

way, if the Exchange Offer is not consummated, or if this Agreement is
terminated for any reason, each of the Parties fully reserves any and all of its
rights, remedies, and interests.

 

(n)           Headings.  The headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

 

(o)           Obligations Several.  Notwithstanding that this Agreement is being
executed by multiple Noteholder Parties, the obligations of the Noteholder
Parties under this Agreement are several and not joint. No Noteholder Party
shall be responsible in any way for the performance of the obligations of any
other Noteholder Party under this Agreement, and nothing contained herein, and
no action taken by any Noteholder Party pursuant hereto shall be deemed to
constitute the Noteholder Parties as a partnership, an association or joint
venture of any kind, or create a presumption that the Noteholder Parties are in
any way acting other than in their individual capacities.  None of the
Noteholder Parties shall have any fiduciary duty or other duties or
responsibilities in any kind or form to each other, Arch Coal or any of Arch
Coal’s other lenders, noteholders or stakeholders as a result of this Agreement
or the transactions contemplated hereby.  Each Noteholder Party acknowledges
that no other Noteholder Party will be acting as agent of such Noteholder
Parties in connection with monitoring such Noteholder Party’s investment or
enforcing its rights under this Agreement or the other transaction documents to
be entered into in connection with the consummation of the Exchange Offer and
Consent Solicitation.

 

(p)           Acknowledgement.  This Agreement is not and shall not be deemed to
be a solicitation for the Exchange Offer or Consent Solicitation.

 

(q)           Interpretation.  This Agreement is the product of negotiations
among the Parties, and in the enforcement or interpretation hereof, is to be
interpreted in a neutral manner, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted
or caused to be drafted this Agreement, or any portion hereof, shall not be
effective in regard to the interpretation hereof.

 

(r)            Effectiveness.  This Agreement shall become immediately effective
and binding as to each Party on the date when counterpart signature pages to
this Agreement have been executed and delivered by Arch Coal and each such
Party.

 

[Signature pages follow]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first set forth above.

 

 

ARCH COAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Lock-Up and Support Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first set forth above.

 

 

 

NOTEHOLDER PARTY

 

Name of Institution:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AGGREGATE PRINCIPAL AMOUNT OF EXISTING NOTES BENEFICIALLY OWNED:

 

 

 

$

 

 

 

[Signature Page to Lock-Up and Support Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OFFERING MEMORANDUM

 

[Attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF TRANSFER AGREEMENT

 

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands that certain Lock-Up and Support Agreement, dated as of July 1,
2015, (as it may be amended in accordance with its terms, the “Agreement”), by
and among Arch Coal, Inc., [Transferor’s Name] (“Transferor”) and the other
Noteholder Parties (as defined therein) party thereto, and, in accordance with
Section 6 of the Agreement, agrees to be bound by the terms and conditions of
the Agreement and shall be deemed a “Noteholder Party” under the terms of the
Agreement pursuant to the terms and conditions thereof.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Transfer Agreement as of
the date first set forth above.

 

 

NOTEHOLDER PARTY

 

Name of Institution:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AGGREGATE PRINCIPAL AMOUNT OF EXISTING NOTES BENEFICIALLY OWNED:

 

 

 

$

 

 

 

[Signature Page to Transfer Agreement]

 

--------------------------------------------------------------------------------